Title: From George Washington to Nathaniel Woodhull, 17 May 1776
From: Washington, George
To: Woodhull, Nathaniel



⟨Sir
New York May 17. 1776⟩

As I have no dou⟨bt of the Willingness of the⟩ Militia of this City to Join ⟨in Its defence against the⟩ Attempts of the Enemies of America; It is ⟨highly necessary⟩ in order to avoid confusion in the time of any ⟨alarm⟩ that the Posts of the Several Regiments of Mi⟨litia be⟩ fixed on in Conjunction with those of the Conti⟨nental⟩ Army, and that they be allotted to the Brigades ⟨most⟩ convenient to their several situations; and as ⟨I am⟩ now arranging that part of the Business of the ⟨army,⟩ It will I presume be proper that directions be giv⟨en⟩ to the Commanding Officers of the Several Corps ⟨to⟩ take the Stations I shall assign, and to obey the Orde⟨rs⟩ they may in time of danger receive from me or th⟨e⟩ Brigadier Generals of the Continental Army. the li⟨ke⟩ measure will be equally necessary with regard to ⟨the⟩ Militia of Kings County & part of Queens County on Long Island, and also the Militia of Staten Island, and I am persuaded that the mention of a matter so Obviou⟨s⟩ly necessary will be sufficient to Induce the Congress of this province to give such directions as are proper on this Occasion. I have the honor to be with great respect Sir Your Most Obedt Servt

Go: Washington

